


COURT OF APPEAL FOR ONTARIO

CITATION: El-Khodr v. Lackie, 2019 ONCA 350

DATE: 20190430

DOCKET: M49730 (C60918)

Doherty, Rouleau and Zarnett JJ.A.

BETWEEN

Kossay El-Khodr

Plaintiff (Respondent)

and

Raymond C. Lackie, John McPhail, ATS Andlauer
    Transportation Services GP Inc., and Trailcon Leasing Inc.

Defendants (Appellants)

B.A. Percival, Q.C., for the appellants

Joseph Y. Obagi, for the respondents

Heard: In-writing

REASONS FOR DECISION

[1]

We have reviewed the materials and arguments of the parties.

[2]

In our view, the order sought by the appellants cannot properly be
    characterized as an order under r. 59.06(1)(c) to carry this courts order of
    September 19, 2017 into operation.

[3]

We view the dispute underlying the motion as arising out of the terms of
    the Minutes of Settlement, as applied to the circumstances which include the
    wording of this courts order.

[4]

That dispute, essentially one of contractual interpretation, is properly
    resolved by a proceeding in the Superior Court of Justice in which the rights
    of the parties under the agreement reflected in the Minutes of Settlement can
    be resolved.

[5]

The motion is dismissed. Costs are awarded to the respondents, fixed in
    the amount of $2,000, inclusive of taxes and disbursements.

Doherty J.A.

Paul Rouleau J.A.

B. Zarnett J.A.



